Citation Nr: 1607849	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1970 until February 1972, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Board remanded the Veteran's current claim on appeal for a supplemental VA examiner's opinion since the November 2009 VA medical opinion was found to be inadequate.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  The Veteran's right ear hearing loss disability was not manifest during active service, or within the first post-service year, and is not shown to be related to active service.

3.  The Veteran's currently diagnosed left ear hearing loss is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  Additionally, neither the Veteran, nor his representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Moreover, in a letter dated November 25, 2015, the Veteran, through his representative, has specifically requested for a decision to be rendered in the present claim.  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained, to the extent available. 

The Veteran was provided with an audiological examination in November 2009.  Pursuant to the Board's March 2015 remand, a supplemental audiological addendum opinion was obtained in May 2015.  The Board finds that the November 2009 examination, taken together with the May 2015 addendum opinion, indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of the examinations.  The Board, therefore, finds the November 2009 examination, as supplemented by the May 2015 addendum opinion, to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran declined the opportunity to present testimony before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

The Veteran filed a claim for service connection for bilateral hearing loss in August 2009, asserting that his in-service noise exposure caused his current hearing loss. 

The Board finds that the evidence suggests it is most appropriate to adjudicate his right and left ear hearing loss disabilities separately.

Right Ear Hearing Loss Disability

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, including hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Most recently, on the authorized audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
60
65
70
70
LEFT
10
35
55
70
75

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 64 percent in the left ear.

The Veteran is currently diagnosed with bilateral ear hearing loss which he believes is the result of military noise exposure during his time on active duty.  

The Board has acknowledged that the Veteran was exposed to acoustic trauma as a helicopter repairman.  As shown above, he currently has a hearing loss disability in both ears, with decibels in excess of 40 Hz in several threshold hearing levels, for VA purposes.  38 C.F.R. § 3.385.  However, service connection requires the in-service noise exposure to have caused the hearing loss.  As a result, the Board notes that the July 1969 pre-induction audiological evaluation results are not applicable to the right ear's hearing loss analysis considering the Veteran was not exposed to in-service acoustic trauma until after enlistment.  

STRs show that the Veteran's right ear hearing was within normal limits at the time of enlistment and at separation.  On the authorized audiological evaluation at enlistment, on August 4, 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not tested
10



On the authorized audiological evaluation at separation, on February 8, 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15

STRs show that the Veteran had a minor threshold shift in his right ear from the audiometric testing at enlistment to the audiometric testing at separation.  However, it is noted that this slight shift was from 10 to 15 at 4000 Hz and the threshold below what would be considered to be hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, hearing loss in the right ear was not diagnosed at separation in February 1972 and the Veteran specifically denied having experienced hearing loss on a medical history survey completed in conjunction with his separation physical.  Consequently, service connection for right ear hearing loss on the basis that hearing loss disability became manifest in service and persisted is not warranted.  

Following service, the Veteran did not seek any treatment for hearing loss for many years.  There is no medical evidence showing a diagnosis of sensorineural hearing loss of the right ear either in service or within one year from service separation in February 1972.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  As there is no competent evidence that sensorineural hearing loss in the right ear was manifested in the first post-service year, there is also no basis for establishing presumptive service connection.

The Veteran was provided with a VA examination in November 2009.  At that time he reported that he first noticed his hearing loss in the late 1970s but stated that it may have begun before then.  He was not sure.  The Veteran reported a gradual onset of hearing loss that possibly occurred while in the military when he was chronically exposed to high levels of noise as a result of his military duty as a helicopter repairman.  He also reported a post-service history of occupational noise exposure from his employments of logging and trucking.  Ultimately, the examiner opined that it was unlikely that the Veteran's right ear hearing loss was exacerbated by his active service.  The examiner explained that there was no threshold shift from pre-induction to separation.  

Noting that the Veteran had a slight shift in his right ear hearing acuity from enlistment to separation, he Veteran was provided with an addendum VA opinion in May 2015.  The examiner opined that the Veteran's current right ear hearing loss is less likely as not caused by or result of military noise exposure.  The examiner's rationale was that the STRs indicated the Veteran had normal right ear hearing sensitivity at both the entrance and separation exams with no significant threshold shifts.  Therefore, the examiner found there was no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity in his right ear.  

Furthermore, the Board highlights the Veteran's indication that he did not first notice his hearing loss until sometime in the late 1970s, years after release from active service.  He also reported post-service occupational noise exposure from years of logging and trucking that likely affected his hearing .  The Board acknowledges that the Veteran might sincerely believe that his current right ear hearing loss disability is etiologically related to active service, to include noise exposure during service.  However the question of whether hearing loss disability was caused by or related to active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this specific issue.  

In sum, there is no objective evidence that the Veteran complained of or was treated for hearing loss in his right ear during active service or for many years after service, or that the Veteran was diagnosed with right ear hearing loss disability within one year of separation from active service.  The VA examiners have competently opined that the current right ear hearing loss disability is not etiologically related to active service and provided plausible and persuasive explanations for the opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss disability.  Consequently, the claim is denied.  

Left Ear Hearing Loss Disability

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  Id. 

STRs show that the Veteran's left ear hearing was within normal limits at the time of enlistment.  On the authorized audiological evaluation at enlistment, on August 4, 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
Not tested
10

On the authorized audiological evaluation at separation, on February 8, 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
30

As shown above, the Veteran's Report of Examination at enlistment into active service does not demonstrate disabling hearing loss in the left ear, as defined by VA regulation.  38 C.F.R. § 3.385.  

Several opinions were obtained to address the etiology of the Veteran's hearing loss.  However, the November 2009 and May 2015 VA examiners both opined that the Veteran's left ear hearing loss disability preexisted service in light of the pure tone thresholds in the Veteran's pre-induction examination.  However, while an examination approximately a year before service showed some hearing loss in the left ear, this was not shown by the audiometric testing at entry into service, and given that clinical testing at enlistment showed normal hearing, the Board cannot find that left ear hearing loss clearly and unmistakably preceded service.

The Veteran is, therefore, presumed to have been sound as to his left ear hearing upon entrance into service, and the presumption of soundness has not been rebutted.  See generally Hensley, 5 Vet. App. 155.  

Service treatment records show that at enlistment the Veteran had a decibel loss of 10 at 4,000 Hz, and at separation he had a decibel loss of 30 at 4,000 Hz.  As such, there was a 20 dB threshold shift at 4000 Hz in the Veteran's left ear, and a showing of hearing that was no longer within normal limits at separation.  

While no hearing loss disability for VA purposes was diagnosed at that time, the lack of a hearing disability in service does not preclude service connection for later-diagnosed hearing loss.  Hensley, 5 Vet. App. at 159.  Where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.  See id. at 164.  

Here, the evidence supporting a claim of service connection for a left ear hearing disability manifested years after service includes audiometric test score showing a 20 dB decline in the recorded threshold hearing levels during service; the Veteran's statements that he suffered significant noise exposure working as a helicopter repairman during service; the Veteran's STRs confirming his military occupational specialty as a helicopter repairman; current findings of left ear hearing loss; and the lack of adequate medical opinions rebutting the Veteran's left ear hearing disability service connection contention. 

In view of the totality of the evidence, the Board finds that the evidence in support of the Veteran's claim is in relative equipoise.  Therefore, the Board finds that the Veteran's left ear hearing loss is causally related to noise exposure during active service.  Resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss disability is denied.

Service connection for left ear hearing loss disability is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


